Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  April 25, 2016                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153348(67)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  MANITOU NORTH AMERICA, INC.,                                                                Joan L. Larsen,
                                                                                                        Justices
           Plaintiff/Counter-Defendant-
           Appellant/Cross-Appellee,
                                                             SC: 153348
  v                                                          COA: 324063
                                                             Ionia CC: 2007-025692-CZ
  MCCORMICK INTERNATIONAL, LLC,
             Defendant/Counter-Defendant-
             Appellee/Cross-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Thomas L. Shriner, Jr., and Rachel M. Blise to appear and practice on
  behalf of appellant/cross-appellee under MCR 8.126(A) is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              April 25, 2016